Order filed, December 08, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00847-CV
                                 ____________

     FIVE CORNERS IMPROVEMENT DISTRICT, ET AL, Appellant

                                         V.

         2JM LAND & CATTLE COMPANY, LLC, ET AL, Appellee


                    On Appeal from the 113th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-72809


                                      ORDER

      The reporter’s record in this case was due November 16, 2015. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Sheila Skidmore, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM